Title: From John Adams to John Paul Jones, 12 August 1782
From: Adams, John
To: Jones, John Paul



The Hague August 12. 1782
Dear sir

I had Yesterday the Pleasure of receiving your Favour of the 10th of December last, and am much obliged to you for your Care of the Articles which Mr Moylan, at my desire Sent to my Family.
The Command of the America could not have been more judiciously bestowed, and it is with Impatience that I wish her at Sea, where She will do honour to her Name. Nothing gives me So much Surprize, or so much regret, as the Innattention of our Country men to their Navy. It is to Us, a Bulwark as essential, as it is to great Britain. It is less costly than Armies, and more easily removed from one End of the United States to the other. Our Minister of Finance used to be a great Advocate, for this Kind of Defence. I hope he has not altered his sentiments concerning it.
Every Day Shews that the Batavians have not wholly lost their ancient Character. They were always timid and Slow in adopting their political Systems but always firm and able in Support of them and always brave and active in War. They have hitherto been restrained by their Chiefs, but if the War continues, they will Shew that they are possessed of the Spirit of Liberty and that they have lost none of their great Qualities.
Rodneys Victory has intoxicated Britain again, to Such a degree that I think there will be no Peace for sometime, indeed if I could See a Prospect of having half a Dozen Line of Battle Ships under the American Flag, commanded by Commodore Jones, engaged with an equal British force, I apprehend the Event would be so glorious for the United States and lay so sure a Foundation for their Prosperity, that it would be a rich Compensation for a Continuance of the War.
However it does not depend upon Us to finish it. There is but one Way and that is burgoinizing Carleton in New York.

I should be happy to hear from you and remain Sir your most obedient & humble sert

